                 Case 2:20-cv-00658-RAJ Document 62 Filed 03/04/21 Page 1 of 4




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8     TONY ROQUE, a Washington Resident,
                                                            NO. 2:20-cv-658-RAJ
 9                            Plaintiff
                                                            STATUS REPORT OF DEFENDANT,
10               v.                                         SEATTLE HOUSING AUTHORITY

11     SEATTLE HOUSING AUTHORITY, a Public
       Entity,
12
                              Defendant
13

14
            Defendant, through its undersigned counsel, submits the following Status Report
15
     regarding this matter.
16
            I.        Background.
17
            In June, 2020, the Seattle Housing Authority ADA-504 Committee issued a decision in
18
     regard to Mr. Roque’s request for accommodation, i.e., reserved parking in the Raven Terrace
19
     garage for his care providers. SHA denied Mr. Roque’s request for reserved parking at Raven
20
     Terrace because (1) the accommodation requested was a fundamental change to the terms of Mr.
21
     Roque’s lease at Raven Terrace, and thus a fundamental change to an SHA program as applied to
22
     that property; (2) SHA did not have the ability to monitor and enforce “reserved” parking for

     Mr. Roque’s care giver, and committing limited staff to enforcement efforts on a 24-hour basis


     SHA STATUS REPORT 3.4.21-1
                  Case 2:20-cv-00658-RAJ Document 62 Filed 03/04/21 Page 2 of 4




 1 required a fundamental change to SHA’s property management structure and program; and (3)

 2 given SHA’s inability to enforce reserved parking for Mr. Roque’s care giver, the requested

 3 accommodation was not effective and not reasonable.

 4          As an alternative, SHA offered to transfer Mr. Roque to a comparable unit (either owned

 5 by SHA or a unit offered by a private landlord) that had assigned parking. DKT No. 40-1 at 4.

 6 SHA made it clear that it would bear the cost of Mr. Roque’s moving expenses. Mr. Roque

 7 refused this alternative because he prefers certain amenities at Raven Terrace. DKT No. 53-1

 8 (Roque Tr. at 70:6-71:9).

 9          II.       Defendant’s Position

10          In the summer of 2020, SHA received many complaints from Plaintiff and his counsel

11 about parking infractions and enforcement of the reserved space. Since approximately August of

12 2020, SHA has not received any complaints or communications from Plaintiff in regard to the

13 reserved space. Property Management observes that Ms. Mohamud’s car is often parked in the

14 garage for full 24-hour periods, which is in excess of Ms. Mohamud’s work hours.

15          Defendant maintains that its offer of an alternative reasonable accommodation fulfills the

16 obligations of the ADA, and that Plaintiff has unreasonably refused to consider this workable

17 alternative that satisfies his stated need for on-site parking for his care giver. Reserved parking for

18 a non-resident caregiver is perceived as inequitable by other residents of Raven Terrace, and is the

19 subject of frequent comments to property management by the residents. As was disclosed in

20 discovery, a similar request for reserved parking by a resident of Raven Terrace was accommodated

21 by a move to a property with more plentiful, assigned parking.

22          III.      Trial and Related Dates

            The discovery deadline in this matter is June 15, 2021. Defendant completed the



     SHA STATUS REPORT 3.4.21-2
              Case 2:20-cv-00658-RAJ Document 62 Filed 03/04/21 Page 3 of 4




 1 depositions of Mr. Roque and his caregiver, Ms. Mohamud, in August, 2020 and responded to

 2 written discovery issued by Plaintiff. Defendant anticipates issuing written discovery to

 3 Plaintiff, and possibly scheduling one more deposition. Both will be completed by the end of the

 4 discovery period.

 5

 6

 7      Respectfully submitted this 4th day of March 2021.

 8

 9                                               /s/ Leigh Ann Collings Tift
                                                 Leigh Ann Collings Tift, WSBA #11776
10                                               Deputy General Counsel
                                                 LeighAnn.Tift@seattlehousing.org
11                                               Attorney for Defendant Seattle Housing Authority

12

13

14

15

16

17

18

19

20

21

22




     SHA STATUS REPORT 3.4.21-3
               Case 2:20-cv-00658-RAJ Document 62 Filed 03/04/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2
            I certify that on the date noted below I electronically filed this document, entitled SHA
 3
     Status Report with the Clerk of the Court using the CM/ECF system and will send notice of filing
 4
     to the following:
 5
   Washington Civil & Disability Advocate               Disability Rights Advocates
 6
   Conrad Reynoldson                                    Sean Betouliere
   WSBA #48187                                          Pro Hac Vice
 7
   conrad@wacda.com                                     sbetouliere@dralegal.org
   (206) 428-3558                                       (510) 529-3428
 8
                                                        Thomas Zito
 9
                                                        Pro Hac Vice
                                                        tzito@dralegal.org
10
                                                        (510) 529-3428
11

12
            DATED this 4th day of March, 2021, at Seattle, Washington.
13
                                         /s/ Leigh Ann C. Tift____________
14
                                         Leigh Ann Collings Tift
15

16

17

18

19

20

21

22




     SHA STATUS REPORT 3.4.21-4
